Citation Nr: 9929094	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
with hypertensive heart disease, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION 

The veteran served on active duty from February 1969 to 
February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1995, from the Jackson, 
Mississippi Regional Office (RO), which denied entitlement to 
an increased evaluation above 20 percent for arterial 
hypertension.  While the appeal was pending, the RO increased 
the evaluation to 30 percent disabling for hypertension, with 
hypertensive heart disease in an August 1998 rating decision.

Regarding the issue of entitlement to individual 
unemployability, the Board finds that it comes before the 
Board from a rating decision dated in August 1998.  The 
record shows that the veteran was apprised of his appellate 
rights regarding that particular rating decision in an 
undated decision.  A supplemental statement of the case 
(SSOC) was issued on August 28, 1998.  In this regard, the 
Board construes the Statement Of Accredited Representative In 
Appealed Case (VA Form 1-646) of May 1999 as the substantive 
appeal in response to the August 1998 supplemental statement 
of the case since this document was filed within one year of 
the August 1998 rating decision.  See 38 C.F.R. § 20.301(a) 
(1998).


REMAND

In this case, after review of the record, the Board finds 
evidentiary and due process deficiencies that must be 
addressed prior to its appellate review.  First, the Board 
notes that a claim is currently pending, regarding 
entitlement to service connection for headaches as secondary 
to his service connected hypertension.  Service connection 
for headaches was denied by the RO in a July 1999 rating 
decision, with notification sent on July 14, 1999.  The 
veteran, through a brief submitted by his representative on 
September 7, 1999, has filed a notice of disagreement with 
this determination. 38 C.F.R. § 20.200, 20.201 (1998).   
However, the RO has not furnished a statement of the case 
(SOC) regarding this particular issue.  The filing of a 
notice of disagreement (NOD) initiates an appeal, but as 
there is no substantive appeal of record as to this issue, 
this matter is not yet ready for appellate review.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.202 (1998).   

Pursuant to the provisions of 38 C.F.R. § 19.9 (1998), "[I]f 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey, supra; see also Archbold, 9 Vet. App. 124, 130 
(1996) (Pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), an NOD 
initiate appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA.  Under 
such circumstances, however, the appeal will be returned to 
the Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
supra.

Moreover, the Board notes that this matter regarding 
entitlement to service connection for headaches is 
inextricably intertwined with the issue regarding entitlement 
to individual unemployability presently certified before the 
Board.  Should the veteran perfect his appeal of the RO's 
denial of service connection for headaches as secondary to 
the service connected hypertension with hypertensive heart 
disease, the outcome of that appeal would affect the current 
adjudication of his claim for individual unemployability.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues 
which are inextricably intertwined with an issue on appeal 
must be determined before the issue on appeal can be 
decided).

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) (Court) has recently held that, when the 
Board makes a determination of individual unemployability for 
purposes of a total disability rating, it must provide 
sufficient reasons and bases for its decision, including a 
clear explanation of the veteran's current degree of 
unemployability attributable to his service-connected 
disabilities. Cathell v. Brown, 8 Vet. App. 539, 544-545 
(1997).  In this case, the Board finds that the evidence of 
record currently does not allow it to fulfill this 
responsibility.

The Board notes that the veteran was afforded a VA 
cardiovascular examination in August 1998, and a neurological 
examination regarding the etiology of his headaches in June 
1999.  Neither of these examinations provided any opinion 
regarding whether the veteran was unemployable, and if so, 
whether the unemployability is solely due to service 
connected disability.  Both the August 1998 and June 1999 
examinations also noted that, in addition to his 
cardiovascular problems, the veteran had complaints of 
constant headaches, some sinus problems and was recently 
diagnosed with diabetes.

Furthermore, the record contains an employment physical 
evaluation conducted by the veteran's private physician in 
May 1996, which was received by the RO in January 1999.  The 
evaluation diagnosed hypertensive cardiovascular disease, 
left ventricular dysfunction and morbid obesity.  This 
evaluation noted that the veteran is unable to engage in 
substantial gainful employment of any kind, but did not 
specify why the veteran is no longer able to engage in 
substantial gainful employment.  In view of this evidence 
suggesting the veteran is unemployable, a medical evaluation 
is necessary to clarify whether the veteran is unemployable 
and if so, whether such unemployablility is due to his 
service connected hypertension with hypertensive heart 
disease, in addition to any other disability that is found to 
be service connected.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Under the circumstances of this case, the Board concludes 
that additional medical and due process development by the RO 
is required prior to appellate review. Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a 
cardiovascular examination for the 
purpose of determining the nature and 
severity of his service connected 
hypertension, with hypertensive heart 
disease.  All indicated tests, including 
cardiovascular studies should be 
performed.  An opinion should also be 
rendered as to the extent of 
symptomatology attributable to his 
service connected hypertension with 
hypertensive heart disease.  If a non-
service connected disability is found to 
be aggravated by the service connected 
disability, this too should be noted and 
the extent of the aggravation should be 
reported, if possible.

The examiners are requested to evaluate 
and describe in detail the effect the 
veteran's service-connected disability 
may have on his industrial capability.  
The examiner should render an opinion 
whether the veteran is unable to obtain 
and maintain substantial employment due 
solely to his service-connected 
disability.  Age, as well as any 
nonservice-connected disabilities, is not 
to be considered as a factor in the 
examiner's evaluation. See 38 C.F.R. § 
4.19 (1998).  The claims folders should 
be made available and reviewed by the 
examiner prior to the examination of the 
veteran.

3.  The veteran and his accredited 
representative should be issued a SOC in 
regard to the issue of entitlement to 
service connection for headaches, 
secondary to his hypertension with 
hypertensive heart disease.  As this 
claim has remained open and pending since 
May 1999, the SOC should discuss all the 
evidence generated since the initial 
claim was filed.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If any of the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claims for an increased 
evaluation for hypertension, with 
hypertensive heart disease and 
entitlement to individual 
unemployability.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  

When the above development has been completed, the veteran 
and his representative should be afforded the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The appeal as to the claim for service connection 
for headaches will be returned to the Board following the 
issuance of the SOC only if it is perfected by the filing of 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


